DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25th, 2022 has been entered.

Response to Amendment
Applicant's amendments filed October 25th, 2022 have been entered. Claims 1, 16, and 23 have been amended. Claims 3-15, 17-22, 24-30 have been cancelled. Claims 31-57 have been amended.
The Section 102/103 rejections made in the Office action mailed July 25th, 2022 have been withdrawn due to Applicant’s amendments.

Response to Arguments
Applicant’s arguments October 25th, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Newly submitted claims 46-57 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The Inventions/Groups are as follows.
I. Claims 1-30 (based on originally filed claim 1).
II. Claims 46-50.
III. Claims 51-57.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a CLT panel not having an attached fitting.  See MPEP § 806.05(d).
The Examiner has required restriction between subcombinations usable together. Where Applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions III and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because an adhesion means is not required.  The subcombination has separate utility such as a non-hollow member containing panel.
The Examiner has required restriction between combination and subcombination inventions. Where Applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 46-57 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16, 23, & 31-45 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues that current claim 1 is supported not only by the current application but the prior filed parent Application 16/243,711. The Examiner strongly disagrees.
First Applicant needs to particularly point out where and how their current application (or prior filed applications) demonstrate the claimed subject matter either explicitly or implicitly.
Regarding ‘711, the only disclosure of a fitting applicable to more than one hollow member is as follows: “” [PGPub, 0023]. The only disclosure of route changing is related to hollow members in different layers is directed to a mid-panel hole between hollow members in different directions (not the same direction) [PGPub, 0022]. There is no disclosure of a fitting that is able to re-route back into a different hollow member (in the same direction) at the edge of panel.
Regarding the current disclosure, while it states that the fitting spanning more than one hollow member allows for a change in direction of utility but this done without using hollow members [PGPub, 0064]. Any additional information was unavailable.
Therefore, current claim 1 does not have support in either the parent or child applications.
Claims 16, 23, and 31-45 are rejected for being dependent on a rejected claim.

Allowable Subject Matter
However, in the spirit of expediting prosecution, the Examiner will provide a proposed claim 1 believed to have explicit/implicit support and is believed to overcome all of the currently discovered prior art:

	58. (New) A cross-laminated timber panel comprising:
	multiple layers of boards with an adhesive between adjacent layers of the multiple layers;
	a first layer of the multiple layers including first solid boards and one or more hollow members, the first solid boards and the one or more hollow members oriented in a first direction, the first solid boards and the one or more hollow members comprising square or rectangular transverse cross-sections having substantially similar exterior dimensions relative to their respective cross-sections;
	a second layer of the multiple layers including second solid boards and one or more hollow members, the second solid boards and the one or more hollow members oriented in a first direction, the second solid boards and the one or more hollow members comprising square or rectangular transverse cross-sections having substantially similar exterior dimensions relative to their respective cross-sections;
	an additional layer of the multiple layers including additional solid boards, the additional solid boards oriented in a second direction at an angle to the first direction in plan view, the additional solid boards comprising square or rectangular transverse cross-sections having substantially similar exterior dimensions relative to their respective cross-sections;
	wherein each of the one or more hollow members of the first layer and the second layer comprises a hollow transverse cross-section providing a respective conduit;
	wherein each of the one or more hollow members of the first layer and the second layer comprises a first end and an opposing second end, each hollow member end at a respective edge of the cross-laminated timber panel such that each respective edge includes a plurality of hollow member ends across its respective transverse length
	a fitting attached to at least one respective edge, the fitting spanning the ends of multiple proximate hollow members over only a portion of the respective transverse length forming a continuous routing path therefrom.

	59. (New) The cross-laminated timber panel of claim 58, wherein the routing path comprises a chase, a plumbing space, an airflow duct, a wiring conduit, or a channel for a fiber optical cable.

	60. (New) The cross-laminated timber panel of claim 58, wherein the fitting is directly attached to the respective edge of cross-laminated timber panel and/or the hollow members it spans.

	61. (New) The cross-laminated timber panel of claim 58, wherein the fitting is one of a plurality of fittings along a respective edge.

	62. (New) The cross-laminated timber panel of claim 58, wherein the routing path is substantially parallel to the first direction, extending outward from the edge of the cross-laminated timber panel.

	63. (New) The cross-laminated timber panel of claim 58, wherein the routing path is substantially perpendicular to the first direction, extending along the respective edge of the cross-laminated timber panel.

	64. (New) The cross-laminated timber panel of claim 58, wherein the ends of the multiple proximate hollow members are entirely located in the first layer, entirely located in the second layer, or located in both the first and second layers.

	65. (New) The cross-laminated timber panel of claim 58, wherein the additional layer is located between the first and second layers, adjacent the side of the first layer away the second layer, or adjacent the side of the second layer away from the first layer.

	66. (New) The cross-laminated timber panel of claim 58, wherein the additional layer further includes one or more hollow members oriented in the second direction, the additional solid boards and the one or more hollow members comprising square or rectangular transverse cross-sections having substantially similar exterior dimensions relative to their respective cross-sections.

	67. (New) A cross-laminated timber panel comprising:
	multiple layers of boards with an adhesive between adjacent layers of the multiple layers;
	a first layer of the multiple layers including first solid boards, the first solid boards oriented in a first direction, the first solid boards comprising square or rectangular transverse cross-sections having substantially similar exterior dimensions relative to their respective cross-sections;
	a second layer of the multiple layers including second solid boards, the second solid boards oriented in a second direction at an angle to the first direction in plan view, the second solid boards comprising square or rectangular transverse cross-sections having substantially similar exterior dimensions relative to their respective cross-sections;
	a third layer of the multiple layers including third solid boards, the third solid boards oriented in a first direction, the third solid boards comprising square or rectangular transverse cross-sections having substantially similar exterior dimensions relative to their respective cross-sections;
	wherein at least one of the first, second, and third layers further includes multiple hollow members oriented in a same direction as the respective solid boards, the respective solid boards and the multiple hollow members comprising square or rectangular transverse cross-sections having substantially similar exterior dimensions relative to their respective cross-sections;
	wherein each of the multiple members of at least one of the first, second, and third layers comprises a hollow transverse cross-section providing a respective conduit;
	wherein each of the multiple hollow members of the at least one of the first, second, and third layers comprises a first end and an opposing second end, each hollow member end at a respective edge of the cross-laminated timber panel such that each respective edge includes a plurality of hollow member ends across its respective transverse length
	a fitting attached to at least one respective edge, the fitting spanning the ends of multiple proximate hollow members over only a portion of the respective transverse length forming a continuous routing path therefrom.

	68.	The cross-laminated timber panel of claim 67, wherein the multiple proximate hollow members are directly adjacent hollow members.

Other possible dependent claims may be identical to those as set forth in claims 16, 23, and 31-45 so long as they are clearly derived from explicit/implicit disclosure of ‘711.

The above proposed claims contain all of the essential parts of the cross-laminated timber panel as disclosed and would also overcome prior art fittings as obviously applied to the cross-laminated panels having hollow members of the prior art, such as Wang (CN 105926830 A) in view of Ohara (JP 2004-276296 A), such as the prior art fittings of any of Pistner (DE 3832498 A1) OR Aoyama et al. (JP 01-169038 A) OR Ito et al. (JP 08-199839 A) OR Sluys (U.S. Patent No. 4,252,470), optionally in view of Khripko (WO 2012/134331). However, these fittings and other currently discovered prior art fittings would span the entire length of the respective edge if adapted for spanning multiple hollow members.
For fittings only spanning the end of a single hollow member such as Takahashi (JP 2000-013964 A), there would not be an obvious motivation to form a fitting, even if it were to span multiple member ends (like a nail plate) it would act more as a bushing-type fitting, such that a continuous routing path would not be formed from multiple proximate hollow members along an edge.
JP 61 also teaches fittings located at the end of a hollow member, but these are demonstrated to be single member fittings only and would not span multiple adjacent hollow members.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 15th, 2022